ORDER

PER CURIAM.
Father appeals from the trial court’s judgment granting mother’s motion to relocate the parties’ minor child to another state and denying his motion to modify the dissolution decree by transferring custody to father. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. Murphy v. Carrón, 536 S.W.2d 30, 32 (Mo. banc 1976). No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).